PD-1376-15
                                                                      COURT OF CRIMINAL APPEALS
                                                                                      AUSTIN, TEXAS
                                                                     Transmitted 11/24/2015 3:03:29 PM
                                                                       Accepted 11/24/2015 3:29:33 PM
                                                                                       ABEL ACOSTA
                                  NO. PD-1376-15                                             CLERK




                   <3Jtt i\\z (Eourt erf (ErimttralJ^ppsaJta; of tJIexas;       u      pq


                                    Roel Alvarez Lopez,
                                         Appellant




                                       State of Texas,
                                          Appellee


                          On Petition for Discretionary Review
                              From Cause No. 13-13-00307-CR
                           in the Thirteenth Court of Appeals,
                            Reviewing Cause No. CR-981-12-D
               206th Judicial District Court of Hidalgo County, Texas
                            Hon. Rose Guerra Reyna Presiding



           SECOND UNOPPOSED MOTION FOR EXTENSION OF
                                     TIME TO FILE
                   PETITION FOR DISCRETIONARY REVIEW


                                    Brandy Wingate Voss
                                   State Bar No. 24037046
                                   Smith Law Group, P.C.
                                   820 E. Hackberry Ave.
                                   McAllen, Texas 78501
        FILED IN                      (956) 683-6330
COURT OF CRiMINALAPPEALS            (956) 225-0406 (fax)
                                  brandy@appealsplus.com
     November 24, 2015


   ABEL ACOSTA, CLERK
TO THE HONORABLE COURT OF CRIMINAL APPEALS:


      Appellant, Roel Alvarez Lopez, respectfully requests an extension of

time to file his petition for discretionary review. See Tex. R. App. P. 68.2(c).

      The petition is currently due November 25, 2015. Appellant requests

28 additional days to file his petition for discretionary review, making the

petition due on December 23, 2015. This is Appellant's second request for

an extension of time. The undersigned counsel has conferred with counsel

for the Appellee, Glen Devino, who does not oppose the relief requested in

this motion.


      The undersigned counsel is lead counsel for Appellant and solely

responsible for drafting the petition for discretionary review. The demands

of other cases have made this request necessary, and unexpected

circumstances occurred giving rise to the need for an extension.

       The undersigned is counsel in a complex multi-district litigation case,

Cause No., In re Fraudulent Hospital Lien Litigation, pending in the 430th

District Court of Hidalgo County, involving hundreds of plaintiffs. The

undersigned counsel responded to nine motions for summary judgment on

October 26, 2015. Replies in support of summary judgment and objections

were due in that case on November 9, 2015. The undersigned expected

assistance with these filings but the research assistant assigned to assist
became unexpectedly ill with shingles, leaving the work to be completed

solely by the undersigned counsel. After a hearing on November 17, 2015,

the trial court requested supplemental briefing, which was completed on

November 23, 2015.

      Additionally, the undersigned counsel was required to attend to the

following matters, which were likewise not anticipated at the time the first

extension was requested:

         • Preparing post-submission briefing requested during          oral

            argument in the Thirteenth Court of Appeals on October 21,

            2015, in Cause No. 13-14-00324-CV, Double Diamond, Inc. et

            al. v. Alfonso et al., which was due to be filed on November 4,

            2015;

         • Preparing for and attending a summary judgment hearing in

            Cause No. C-0377-15-J, Garza v. Gary Burch Construction

             Co., in the 430th District Court on October 27, 2015, at which

            the Court requested supplemental briefing due to be filed by

            November 10, 2015.

      The undersigned counsel has been diligently working on the petition

for discretionary review. However, the foregoing substantial deadlines and

obligations, nearly all of which could not have been extended, have
prevented the undersigned counsel from preparing Appellant's petition for

discretionary review before the deadline. This motion for extension of time

is not sought for purposes of delay, but so that justice may be served.

      For all the foregoing reasons, Appellant respectfully requests that the

Court grant this unopposed request for a 28-day extension, making his

petition for discretionary review due December 23, 2015, and any further

relief to which he may be justly entitled.



                                        Respectfully submitted,

                                        /s/ Brandy Wingate Voss
                                        Brandy Wingate Voss
                                        State Bar No. 24037046
                                        Smith Law Group, P.C.
                                        820 E. Hackberry Ave.
                                        McAllen,TX 78501
                                        (956) 683-6330
                                        (956) 225-0406 (fax)
                                        brandy^appealsplus.com

                                        Counselfor Appellant

                   CERTIFICATE OF CONFERENCE


       I certify that on November 24, 2015, I conferred with Glen Devino,

counsel for Appellee, who informed me that the Appellee does not oppose

the relief requested in this motion.

                                             /s/ Brandy Wingate Voss
                                             Brandy Wingate Voss
                      CERTIFICATE OF SERVICE

      I certify that on November 24, 2015, in compliance with Texas Rule

of Appellate Procedure 9.5, I served this document on the following counsel

of record by electronic mail and/or by facsimile:

Glen Devino
Hidalgo County Criminal District Attorney's Office
Appeals Section
100N. Closner, 3rd Floor
Edinburg, Texas 78539
glenn.devino@da.co.hidalgo.tx.us

Lisa C. McMinn
State Prosecuting Attorney
Office of State Prosecuting Attorney of Texas
P.O. Box 13046
Austin, Texas 78711-3046
Fax:(512)463-5724

                                          /s/ Brandy Wingate Voss
                                          Brandy Wingate Voss